DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2020 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (2020/0235121).								Re claim 1, Liu teaches a semiconductor device (Fig. 1A), comprising:		 by the dielectric layers (120-2);								conductive layers (122) selectively positioned on the uncovered portions (126-2, Fig. 1A) of the local interconnects (120-1) and further extending vertically ([32], Fig. 1A) from the uncovered portions (Fig. 1A) of the local interconnects (120-1), sidewalls of the conductive layers (122) and the sidewalls of the local interconnects (120-1) being coplanar (126-2, Fig. 1A); and								isolation caps (125) extending from the dielectric layers (120-2), the isolation caps (125) further being positioned along the sidewalls of the conductive layers (122) and the local interconnects (120-1) so as to separate (126-2, Fig. 1A) the conductive layers (122) from one another.									Re claim 5, Liu teaches the semiconductor device of claim 1, wherein top surfaces of the isolation caps (125) and top surfaces of the conductive layers (122) are coplanar (126-2, Fig. 1A).									Re claim 6, Liu teaches the semiconductor device of claim 1, wherein each of the isolation caps (125) has a first sidewall (left side) and a second sidewall (right side).	Re claim 7, Liu teaches the semiconductor device of claim 6, wherein the first sidewall (left side) of each of the isolation caps (125) is in direct contact (Fig. 1A shows the left side (first sidewall) of each isolation cap 125 in direct contact with a corresponding local contact in staircase region 126-2) with a corresponding local interconnect (120-1) from the local interconnects (120-1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (2020/0235121) in view of Paul et al. (2020/0111798).
Re claim 2, Liu teaches the semiconductor device of claim 1, 			Liu does not explicitly teach further comprising: transistor pairs that are stacked over the substrate, each of the transistor pairs including a n-type transistor and a p-type transistor that are stacked over one another, wherein: the n-type transistor has a source region and a drain region that are positioned at two ends of a n-type channel region of the n-type transistor, each of the source region and drain region of the n-type transistor being coupled to a respective local interconnect from the local interconnects, the n-type channel region being surrounded by a n-type gate structure; and the p-type transistor 
Paul teaches transistor pairs (341/342, [48-51], Figs. 3A-H) that are stacked over the substrate (301), each of the transistor pairs (341/342) including a n-type transistor (320/360) and a p-type transistor (330/370) that are stacked over one another [48-51], wherein: the n-type transistor (320/360) has a source region (322a) and a drain region (322b) that are positioned at two ends of a n-type channel region (321) of the n-type transistor (320), each of the source region (322a) and drain region (322b) of the n-type transistor (320) being coupled to a respective local interconnect (392) from the local interconnects [57], the n-type channel region (321) being surrounded by a n-type gate structure (325); and 									the p-type transistor (330/370) has a source region (332a) and a drain region (332b) that are positioned at two ends of a p-type channel region (331) of the p-type transistor (330), each of the source region (332a) and drain region (332b) of the p-type transistor (330) being coupled to a respective local interconnect (392) from the local interconnects [57], the p-type channel region (331) being surrounded by a p-type gate structure (335).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Liu as taught by Paul since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their .
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (2020/0235121) in view of Paul et al. (2020/0111798).
Re claim 17, Liu teaches a semiconductor device (Fig, 1A), comprising: 			transistors [25] over a substrate (102), dielectric layers (120-2) that are stacked over the substrate (120) and extending laterally along a top surface ([32], Fig. 1A) of the substrate (102), sidewalls of the dielectric layers (102-2) having a staircase configuration (126-2); 										local interconnects (120-1) stacked alternately ([32], Fig. 1A) over the dielectric layers (120-2) and extending laterally along the top surface ([32], Fig. 1A) of the substrate (102), sidewalls of the local interconnects (120-1) having a staircase configuration (126-2), and each of the local interconnects (120-1) is positioned over a corresponding dielectric layer (120-2) and extends along a top surface of the corresponding dielectric layer (120-2) so that the local interconnects (120-1) are spaced apart from each other by the dielectric layers (120-2), and further have uncovered portions (126-2, Fig. 1A) by the dielectric layers (120-2); 						conductive layers (122) positioned on the uncovered portions (126-2, Fig. 1A) of the local interconnects (120-1) and further extending vertically ([32], Fig. 1A) from the uncovered portions (Fig. 1A) of the local interconnects (120-1), sidewalls of the conductive layers (122) and the sidewalls of the local interconnects (120-1) being coplanar (126-2, Fig. 1A); and								isolation caps (125) extending from the dielectric layers (120-2), the isolation 
Liu does not explicitly teach transistor pairs that are stacked over a substrate, each of transistor pairs including a n-type transistor and a p-type transistor that are stacked over one another; wherein each of the local interconnects is electrically coupled to one of a corresponding source region and a corresponding drain region from the transistor pairs.
Paul teaches transistor pairs (341/342, [48-51], Figs. 3A-H) that are stacked over a substrate (301), each of transistor pairs (341/342) including a n-type transistor (320/360) and a p-type transistor (330/370) that are stacked over one another [48-51]; wherein each of the local interconnects (392, [57]) is electrically coupled to one of a corresponding source region (322a/332a) and a corresponding drain region (322b/332b) from the transistor pairs (341/342).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Liu as taught by Paul since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.						Re claim 19, Liu in view of Paul teaches the semiconductor device of claim 17, wherein a first sidewall (left side, Liu) of each of the isolation caps (125, Liu) is in direct .
Prior art of record
Re claim 10, Liu et al. (2020/0235121) teaches a method for forming a semiconductor device (Fig. 1A), comprising:								forming transistors [25] over a substrate (102);						forming dielectric layers (120-2) and local interconnects (120-1) over the substrate (102), the dielectric layers (120-2) being stacked over the substrate (102) and extending laterally along a top surface of the substrate (102), the local interconnects (120-1) being stacked alternately over the dielectric layers (120-2) so that the local interconnects (120-1) are spaced apart from one another by the dielectric layers (120-2), sidewalls of the dielectric layers (120-2) and sidewalls of the local interconnects (120-1) being coplanar (Fig. 1A) and having a staircase configuration (126-2) so that a sidewall of each of the local interconnects (120-1) is level with a sidewall of an overlying dielectric layer (120-2) from the dielectric layers (120-2),						forming isolation caps (125);							forming conductive layers (122) over the uncovered portions of the local interconnects (120-1) so that the conductive layers (122) are spaced apart from one another by the isolation caps (125).
Liu does not explicitly teach forming isolation caps that are selectively positioned along sidewalls of the local interconnects; removing portions of the dielectric layers along sidewalls of the isolation caps to form uncovered portions of the local interconnects; forming transistor pairs that are stacked over a substrate, each of the 
Paul et al. (2020/0111798) teaches forming transistor pairs (341/342, [48-51], Figs. 3A-H) that are stacked over a substrate (301), each of the transistor pairs (341/342) including a n-type transistor (320/360) and a p-type transistor (330/370) that are stacked over one another [48-51]; each of the local interconnects (392, [57]) being electrically coupled to one of a corresponding source region (322a/332a) and a corresponding drain region (322b/332b) from the transistor pairs (341/342).
Paul does not explicitly teach forming isolation caps that are selectively positioned along sidewalls of the local interconnects; and removing portions of the dielectric layers along sidewalls of the isolation caps to form uncovered portions of the local interconnects.
Allowable Subject Matter
Claims 10-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not anticipate or make obvious the method of claim 10, including each of the limitations and specifically forming isolation caps that are selectively positioned along sidewalls of the local interconnects; and removing portions of the dielectric layers along sidewalls of the isolation caps to form uncovered portions of the local interconnects, for the same reasons as mentioned for claim 10 in the prior art of record above.										Claims 3, 8, 9, 18 and 20 are objected to as being dependent upon a rejected .
Re claim 3, Liu in view of Paul teaches the semiconductor device of claim 2, 	yet remains explicitly silent to further comprising: gate electrodes that are stacked over the substrate with a staircase configuration, each of the gate electrodes being electrically coupled to a corresponding gate structure from the transistor pairs.
Re claim 8, Liu teaches the semiconductor device of claim 6, 			yet remains explicitly silent to wherein the second sidewall of each of the isolation caps is level with a sidewall of an underlying dielectric layer from the dielectric layers.
Re claim 9, Liu teaches the semiconductor device of claim 1, 			yet remains explicitly silent to wherein a sidewall of each of the dielectric layers protrudes beyond a sidewall of an overlying local interconnect from the local interconnects so as to form a gap, a corresponding isolation cap from the isolation caps being positioned in the gap.	
Re claim 18, Liu in view of Paul teaches the semiconductor device of claim 17, 		yet remains explicitly silent to further comprising: gate electrodes that are stacked over the substrate with a staircase configuration, each of gate electrodes being electrically coupled to a corresponding gate structure from the transistor pairs.
Re claim 20, Liu in view of Paul teaches the semiconductor device of claim 17, 		yet remains explicitly silent to wherein a second sidewall of each of the isolation caps is level with a sidewall of an underlying dielectric layer from the dielectric layers.
Claim 4 is objected to for at least depending from objected claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        9/13/21